Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4  of U.S. Patent No. 11,254,401. Although the claims at issue are not identical, they are not patentably distinct from each other because while the language is not identical both inventions are reciting a post with a base that has a transformer with contacts and a USB connector system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Renlger (U.S. Patent No. 6,062,713) in view of Chien (U.S. PG Publication No. 2016/0099596).
Regarding Claim 1, Renlger discloses in Figures 1-5,  a system comprising: a power modification system having a transforming circuit and a pole portion (mast section 22), the pole portion 22 configured to be inserted into an all-around light pole base (mast receptacle 64) secured to a surface of a watercraft; the pole portion 22 having electrical contacts 38, 39 configured to engage respective electrical contacting portions 70 of the all-around light pole base  64 when the pole portion 22 is inserted into the all-around light pole base 64; 
Regarding Claims 1-4, Renlger does not disclose a transforming circuit electrically coupled to the electrical contacts, the transforming circuit configured to transform a first DC voltage into a second DC voltage, wherein the first DC voltage is provided by a watercraft 12 volt system and the second voltage is a lower voltage that is appropriate for a Universal Serial Bus (USB) charger , wherein the power modification system further comprises an inverter circuit configured to accept a DC input voltage and to output an AC voltage further comprising more than one USB connectors.
Chien discloses a base having a transforming circuit for adjusting the voltage to be suitable for the  light and also transforming AC to DC (Para 0011). 
It would have been obvious to one of ordinary skill in the art to incorporate a transforming circuit with USB configuration.  All the claimed elements in Renlger and Chien were known in the prior art and one skilled in the art could have combined the transformer and USB Connector as claimed with no change in their respective functions, and the combination would have yielded the predictable result adjusting the voltage from AC to DC to a proper voltage level depending on the light source application to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 5, Renlger  does not explicitly disclose at least one LED lighting component.
The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an LED for the light source in the system of Harrison. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.
Regarding Claim 6, Renlger does not disclose the power modification system comprises an electrical device that is powered by the second DC voltage.
Chien discloses that a base of the light device electrically charges or activate another electrical device (Para 0012). 
It would have been obvious to one of ordinary skill in the art to incorporate a transforming circuit with USB connector for connecting a variety of the electrical devices.  All the claimed elements in Renlger and Chien were known in the prior art and one skilled in the art could have combined a connector for charging other electrical devices as claimed with no change in their respective functions, and the combination would have yielded the predictable result adjusting the voltage from AC to DC to a proper voltage level depending on the light source application to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875